DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 15 March 2022 has been considered by the examiner. Applicant accidentally signed the IDS in the area designated for the examiner’s signature, so the examiner crossed out that signature and date.
Allowable Subject Matter
Claims 1-29 are allowed.
The following is an examiner’s statement of reasons for allowance:
Kim et al., USPN 2018/0267673, discloses a method of determining a user input (0034), including generating a vibration in a surface (0044, 0065) remote from an electronic communication device (remote from electronic device 104 and server 106, 0042), altering the vibration by touching the surface to create an altered vibration (0092), obtaining vibration data with a sensor (receiving mode, 0090), the vibration data corresponding to the altered vibration (0094), and analyzing the vibration data to determine whether a user's touch on the surface matches a stored vibration profile of the user (0098, 0094). Kim does not disclose the surface as being remote from any electronic communication device, as in independent instant claim 12, being remote from the instant surface, as in independent instant claim 1, nor a non-electronic surface, as in instant independent claim 26. It would not have been obvious for one of ordinary skill in the art, prior to the instant effective filing date, to implement this remote or non-electronic surface in the method of Kim without the benefit of hindsight, nor would Kim be functional if the surface was not part of the electronic device itself.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
References cited
Clough, USPN 2014/0169795, discloses using a remote vibration sensor as an input device (0100). Clough does not use the vibration for authentication in any manner similar to that of the instant claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB LIPMAN whose telephone number is (571)272-3837. The examiner can normally be reached 5:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on 571-272-3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB LIPMAN/Primary Examiner, Art Unit 2434